Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicants reply received 11/16/2020. Claims 24-25 have been canceled, claims 26-28 are newly added, and claims 16-23 have been amended.  Claims 1-15 are withdrawn from consideration.  

Response to Arguments
In regards to the 101 rejection:
	No arguments were made, and the 101 rejection is maintained.
In regards to the 103 rejection:
	Applicants arguments have been considered and have been found persuasive in part.  The previous 103 rejections have been withdrawn and new ground for rejection are found below.
	Applicant argues that Hoffman does not teach transaction records that have elements including combinations of products purchased by customers in retail locations that are competitors, and the deriving of information includes market basket information representing purchasing behavior of the retail customers.  
	In response the Examiner agrees that Hoffman does not specifically disclose transaction records, and has provided Harsha to teach those limitations.  The Examiner agrees that the previously cited portions of Hoffman was directed towards the distributor 
	In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988)and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  In this case, the motivation to combine the references is found in the knowledge generally available to one of ordinary skill in the art as detailed in the below rejection using the KSR rationale.
	Therefore the revised 103 rejections are maintained and are final.

Examiner’s Comment
Regarding the use of Official Notice in the Non-Final rejection mailed 8/31/2020, the applicant has not traversed the noticed facts in the response received on 11/16/2020.  Therefore, the noticed facts are deemed to be admitted prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 16-25 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. The claims recites “receiving…transaction data having aspects confidential to retail locations”, “storing the product data”, “processing the transaction records to produce derived information…”, and “communicating the derived information to participants of the platform” which is considered to be an Abstract idea grouping of Certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Additional elements of a Database and Processors when considered alone or in combination do not add significantly more to the exception.  In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  

See Berkheimer memo at 3-4.

 	In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:

Server/Computing devices: for storing and retrieving information - Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 

Processor/server/computing devices: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

 	In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. (“Hoffman”), in view of United States Patent Application Publication No. 2018/0005171 A1 to Harsha et al (“Harsha”).

In regards to claim 16, Lucas discloses the following limitations:
 A method comprising a server of a platform repeatedly receiving from devices associated with retail locations, product sales data having elements including combinations of products purchased by individual customers in respective individual transactions with retail locations, the platform being controlled independently of the product sales data.(Lucas discloses a system and method of maintaining an searchable inventory database of multiple retailers/manufacturers/distributors/suppliers that is updated in real time from the retailers through POS systems, and serving the inventory information through the use of web pages to computing devices/mobile devices based on the searched information and real time inventory information wherein the platform is controlled independently of the retail locations.  See at least Figures 8-13, and ¶¶ 0059, 0069-0077, 0180-183)
Lucas does not appear to specifically disclose the following limitations:
	Transaction records;
	Retail locations that are competitors;
	The transaction records having aspects confidential to retail locations, the server storing the transaction records including the confidential aspects in a database, the server controlling access to protect the confidential aspects of the transaction records, the server processing the transaction records to produce derived that does not reveal at least some of the confidential aspects of the transaction records, and communicating the derived information to participants of the platform. 
	the derived information comprising market basket information representing purchasing behavior of the retail customers with respect to combinations of products purchased in respective individual transactions with the retail locations 
The Examiner provides Hoffman to teach the following limitations:
Retail locations that are competitors; (see at least Hoffman Figure 15, and ¶ 0318 “Utilizing a network in operation 1532, data is received from a plurality of stores of a supply chain that relates to an amount of goods sold by the stores. Information is also collected in operation 1534 that relates to a plurality of variables such as weather, competitor activity, and/or a marketing calendar”)
The sales data having aspects confidential to retail locations, the server storing the sales data including the confidential aspects in a database, the server controlling access to protect the confidential aspects of the sales data, the server processing the sales data to produce derived information that does not reveal at least some of the confidential aspects of the sales data, and communicating the derived information to participants of the platform.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, 15, and 20,¶¶ 0293, 0304, 0307, 0318, 0404, 0579)
the derived information comprising market basket information representing purchasing behavior of the retail customers with respect to combinations of products purchased in respective individual transactions with the retail locations (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts, determining market trends, purchasing trends(purchasing behavior) etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, 15, and 20,¶¶ 0293, 0304, 0307, 0318, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order to expand the user base of the system and to promote trust between participants (see above citations for Hoffman on confidential information handling) and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Harsha to teach the following limitations:
Transaction records; (Harsha teaches using transaction records in an inventory management system to analyze supply chain needs. See at least Harsha Abstract and ¶ 0009 “The method comprises: receiving at a processor unit, historical sales transaction data related to sales of a product inventories at the one or multiple stores or warehouses; calibrating, using the processor unit, a demand model to forecast demand for each of one or more zones and each of one or more sales channels over which the product is sold, the calibrating based upon a cross-channel fulfillment-aware inventory effect”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Harsha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 17, Lucas does teach a server which can predict frequently used items as inventory depletes and re-order those items (¶0236), however, Lucas does not appear to specifically disclose the following limitations:
 in which processing the transaction records comprises predicting demand for the products.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the sales data comprises predicting demand for the products  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Harsha to teach the following limitations:
Transaction records; (Harsha teaches using transaction records in an inventory management system to analyze supply chain needs. See at least Harsha Abstract and ¶ 0009 “The method comprises: receiving at a processor unit, historical sales transaction data related to sales of a product inventories at the one or multiple stores or warehouses; calibrating, using the processor unit, a demand model to forecast demand for each of one or more zones and each of one or more sales channels over which the product is sold, the calibrating based upon a cross-channel fulfillment-aware inventory effect”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Harsha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claims 18-20, Lucas does not appear to specifically disclose the following limitations:
 in which processing the transaction records comprises aggregating the data to produce aggregated data free of the confidential aspects.  

in which processing the transaction records comprises analyzing supply.  
The Examiner provides Hoffman to teach the following limitations:
in which processing the sales data comprises aggregating the data to produce aggregated data free of the confidential aspects.  (Hoffman teaches aggregating the received inventory information and maintaining the confidentiality of information that users do not want shared with other members of the supply chain.  See at least ¶¶ 0293, 0304, 0307, 0404, 0559, and 0579)
in which processing the sales data comprises analyzing consumer demand behavior.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0293, 0304, 0307, 0404, and 0579)
in which processing the sales data comprises analyzing supply.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, and 20,¶¶ 0273, 0287, 0293, 0304, 0307, 0404, and 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Harsha to teach the following limitations:
Transaction records; (Harsha teaches using transaction records in an inventory management system to analyze supply chain needs. See at least Harsha Abstract and ¶ 0009 “The method comprises: receiving at a processor unit, historical sales transaction data related to sales of a product inventories at the one or multiple stores or warehouses; calibrating, using the processor unit, a demand model to forecast demand for each of one or more zones and each of one or more sales channels over which the product is sold, the calibrating based upon a cross-channel fulfillment-aware inventory effect”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Harsha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 23, Lucas does not appear to specifically disclose the following limitations:
In which the participants comprise product distribution entities at two or more stages of a product distribution chain.  
The Examiner provides Hoffman to teach the following limitations:
In which the participants comprise product distribution entities at two or more stages of a product distribution chain.  (Hoffman teaches a system and method of inventory management that allows for receiving inventory information from all aspects of the supply chain including confidential information, aggregating and performing analysis on the data, and producing derived information such as predicative inventory demand forecasts, determining market trends, purchasing trends(purchasing behavior) etc.. And controlling access to the confidential information to develop trust between participants. See at least Figures 6, 8, 15, and 20,¶¶ 0293, 0304, 0307, 0318, 0404, 0579)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Hoffman in order provide a means for inventory replenishment and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 27, Lucas does not appear to specifically disclose the following limitations:
	in which producing the derived information comprises aggregating elements of the transaction records according to at least one of time periods, geographical areas, product categories, product manufacturers, and product numbers.
	The Examiner provides Hoffman to teach the following limitations:
	in which producing the derived information comprises aggregating elements of the transaction records according to at least one of time periods, geographical areas, product categories, product manufacturers, and product numbers. (Hoffman teaches analyzing the aggregated sales data with regard to time periods, seasonality, historical performance etc.  See at least Figure 15 and ¶ 0318)

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2007/0124216 A1 to Lucas (“Lucas”), in view of United States Patent Application Publication No. 2003/0061125 A1 to Hoffman et al. (“Hoffman”), In view of United States Patent Application Publication No. 2018/0005171 A1 to Harsha et al. (“Harsha”), in view of Official Notice.

In regards to claims 21-22, Lucas does not appear to specifically disclose the following limitations:
 in which storing the transaction records comprises translating the transaction records to a canonical form and storing the canonical form.  

The Examiner takes Official Notice that it is old and well known in the art to manipulate received data from various sources into one format to work with the data and then reformatting the output for communication to outside sources.  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Harsha to teach the following limitations:
Transaction records; (Harsha teaches using transaction records in an inventory management system to analyze supply chain needs. See at least Harsha Abstract and ¶ 0009 “The method comprises: receiving at a processor unit, historical sales transaction data related to sales of a product inventories at the one or multiple stores or warehouses; calibrating, using the processor unit, a demand model to forecast demand for each of one or more zones and each of one or more sales channels over which the product is sold, the calibrating based upon a cross-channel fulfillment-aware inventory effect”
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Harsha since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 26, Lucas does not appear to specifically disclose the following limitations:
	in which controlling access to protect the confidential aspects of the transaction records comprises executing a confidentiality enforcement component at the server.
The Examiner takes Official Notice that it is old and well known in the art to control access to information based on permissions set at the server level and lower, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 28, Lucas does not appear to specifically disclose the following limitations:
	in which the communicating the derived information comprises communicating through an authorized API.
The Examiner takes Official Notice that it is old and well known in the art at the time of filing the invention to receive and send information via an API, therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Lucas the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. Hunter Wilder/Primary Examiner, Art Unit 3627